Citation Nr: 1542281	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reconsider whether the Veteran's military service for the period of October 5, 1972 through March 26, 1974 is honorable for VA purposes.

2.  Whether the Veteran's military service for the period of October 5, 1972 through March 26, 1974 is honorable for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from October 1972 to March 1974, which is the subject of this appeal.  The Veteran also had a second period of active military service from January 1975 to March 1975, which has been deemed to be honorable for VA compensation purposes and so is not at issue at this time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Center (hereafter "RO") in Milwaukee, Wisconsin.  

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in April 2011.  The Veteran also appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in July 2015.  The transcripts of these hearings have been associated with the claims file.  

The issue on appeal has been characterized as shown above because there are prior final decisions on this claim.  The Board has a legal duty to consider the requirement of whether new and material evidence has been submitted regardless of whether the RO did so.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).



FINDINGS OF FACT

1.  In an administrative decision issued in August 1974, it was initially determined that the Veteran's period of service from October 1972 to March 1974 was dishonorable for VA purposes.  Although the Veteran initiated an appeal by filing a Notice of Disagreement, he failed to perfect it by submitting a substantive appeal after the issuance of a Statement of the Case in September 1974.  The August 1974 administrative decision is, therefore, final.

2.  In a March 1981 administrative decision issued in April 1981, it was again determined that the Veteran's period of service from October 1972 to March 1974 was dishonorable for VA purposes.  The Veteran did not express disagreement with that decision within one year of its issuance and, therefore, it is final.

3.  Some of the new evidence received subsequent to April 1981 in support of the Veteran's claim is material.

4.  The actions that led to the Veteran's discharge from service in March 1974 constituted willful and persistent misconduct.

5.  The Veteran was not insane at the time of the offenses.
 

CONCLUSIONS OF LAW

1.  The August 1974 and March 1981 administrative decisions that determined that the Veteran's service from October 1972 to March 1974 is dishonorable for VA purposes are final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2015).

2.  New and material evidence has been received to reopen the issue of whether the Veteran's service from October 1972 to March 1974 is dishonorable for VA purposes.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The Veteran's service from October 1972 to March 1974 is dishonorable for VA purposes.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An October 2010 letter satisfied the duty to notify provisions.  The Board notes that, although this letter did not advise the Veteran on what constitutes new and material evidence sufficient to reopen the previous administrative decisions finding his service to be dishonorable, since it has been determined herein that new and material evidence has been received, failure to provide such notice is not prejudicial to the Veteran.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In the present case, since the issue is the character of the Veteran's service, a VA examination or medical opinion is not necessary for resolution of that issue.  Consequently, VA had no duty to obtain one.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  New and Material Evidence 

Decisions by the RO are final and binding based on evidence on file at the time a claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  

In response to a third-party request to VA for the Veteran's military information, the RO issued an administrative decision in August 1974 that determined that the Veteran's period of service from October 1972 to March 1974 was dishonorable for VA purposes.  Later that month, the Veteran submitted a statement on VA Form 21-4138 in which he stated that he wished to apply for VA benefits and to appeal the VA decision to deny these benefits.  This statement was taken as a Notice of Disagreement as to the administrative decision regarding his character of service and a Statement of the Case was issued in September 1974.  The Veteran, however, failed to submit a substantive appeal by August 1975.  Consequently, the August 1974 administrative decision is final.  38 U.S.C.A. § 7105.

In September 1980, the Veteran filed a request to reopen his claim for VA benefits and requested a hearing to present facts surrounding his discharge.  In an October 1980 letter, however, VA advised the Veteran that he had never filed an application for VA benefits and before VA can take further action on his request, he must advise VA of what benefit he wished to apply.  The Veteran responded in November 1980 that he wished to apply for education benefits and submitted the application form.  In April 1981, a March 1981 administrative decision was issued that again determined that the period of service from October 1972 to March 1974 was dishonorable for VA purposes.  The Veteran was scheduled for a hearing at the RO in May 1981; however, he failed to appear for it.  At no time within one year after the issuance of the March 1981 administrative decision did the Veteran express disagreement with that decision.  Consequently, the March 1981 administrative decision is final.  38 U.S.C.A. § 7105.

The Board notes that, in November 1995, the Veteran filed a claim for nonservice-connected pension that was denied on the basis that he had no qualifying service.  He was notified of that decision in a March 1996 letter.  In March 1996, the Veteran submitted a Notice of Disagreement as to the determination that his service from October 1972 to March 1974 was dishonorable.  In a May 1996 letter, however, VA advised him that there was no appealable decision on the issue of his character of discharge from service as there were two final denials on that issue and it was not readjudicated in deciding his claim for nonservice-connected pension.  Furthermore, he was advised that the statements he made in his March 1996 letter all related to his enlistment in the military and the administrative proceedings that occurred in the military, which are not under VA jurisdiction.  Rather he must direct these issues with the U.S. Army.  Thus, his Notice of Disagreement was not accepted and, as the Veteran did not file a Notice of Disagreement as to the denial of his claim for nonservice-connected pension, the March 1996 decision became final in March 1997.  38 U.S.C.A. § 7105.

Thereafter, the Veteran filed to reopen his claim for nonservice-connected pension several times - the last time in October 2010, which is the basis for the present appeal.  Instead of adjudicating the merits of the claim for nonservice-connected pension, however, the RO reconsidered the character of the Veteran's discharge from service and, after finding that the Veteran's testimony at an April 2011 RO hearing was new and material, it reopened and reconsidered the character of the Veteran's discharge de novo.  In the July 2011 administrative decision on appeal, the RO confirmed and continued the prior administrative decisions holding that the Veteran's discharge is deemed dishonorable for VA purposes.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  VA regulation defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence received since the March 1981 administrative decision relating to the Veteran's character of discharge consists of the Veteran's statements and testimony at two hearings, service treatment records, additional service personnel records for the period of service from October 1972 and March 1974, and service personnel records for the period of service from January to March of 1975.  The Board finds that the Veteran's statements and testimony as to the circumstances of his military service and his behavior therein are new and sufficiently material as the evidence relates to a fact not previously established.  Although the service treatment records and additional service treatment records obtained are new in that they were not of record at the time the prior administrative decisions were issued, the Board does not find them material to reopen the Veteran's claim as they do not provide evidence that would raise a reasonable possibility of substantiating the claim.

Consequently, the Board finds that new and material evidence has been received, and the Veteran's claim is reopened.  The Board may now proceed to considering the merits of the Veteran's claim.  The Board finds there is no prejudice to the Veteran in proceeding to the merits of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   The Veteran was advised in the October 2010 notice of what evidence was needed to substantiate his underlying claim.  Furthermore, he has been provided the relevant regulations.  The Veteran was given ample time to respond and present argument and evidence in support of his claim, which he did.  Thus he has been provided with adequate notice and opportunity to present argument and/or additional evidence on this matter.  Furthermore, the RO considered the Veteran's claim on the merits as well.

III.  Contentions and Factual Background

The Veteran contends that the character of his discharge from the period of service from October 1972 to March 1974 should not be a bar to the award of VA benefits. In support of his claim, he has asserted that there were mitigating circumstances, i.e., disappointments and discrimination that affected his behavior, that should be taken into account and would render his discharge to be honorable rather than dishonorable.  The Veteran has specifically stated that his morale and behavior changed after a change was made in his commanding officer (CO) while he was serving with Company C, 1st Battalion, 8th Cavalry, 1st Cavalry Division, his permanent duty station at Fort Hood, Texas, because of discrimination against black members of the company that he witnessed and was subjected to by the new CO and the other officers, who were following the CO's example.  He also attributed his behavior to disappointments he had from his being denied certain transfers and opportunities he expected to get.  Prior to this change in COs, the Veteran described his time in service as "beautiful" without any serious problems.  See April 2011 hearing transcript.  Although he admitted to having some infractions prior to the change in CO, he ascribed those to youthful offenses and not knowing the ropes.  The Veteran also has related that he decided to go into the service because of his difficult home situation and to avoid pending criminal conviction.  The Veteran also related that his entrance into service was rigged by the enlistment officers because he failed the enlistment exams.  Because of these alleged mitigating circumstances, the Veteran requests that only the character of his service prior to the change in his CO be considered as that was purportedly honorable according to the Veteran.

The Veteran's DD 214 shows that he served from October 5, 1972 through March 26, 1974.  The character of discharge was "under other than honorable conditions."  It also shows the Veteran's military occupational specialty (MOS) was light weapons infantryman and his last duty assignment was Company C, 1st Battalion, 8th Cavalry, 1st Cavalry Division.  His service personnel records show that the Veteran underwent basic training at Fort Ord in California.  His conduct and efficiency during that time were rated as unsatisfactory.  He was then transferred to Fort Hood, Texas, in December 1972 for on the job training with Company C, 1st Battalion, 8th Cavalry, 1st Cavalry Division.  In May 1973, he was permanently assignment to Company C, 1st Battalion, 8th Cavalry, 1st Cavalry Division, where he served until his discharge in March 1974.  

With regard to the Veteran's offenses, the service records show that he was given multiple Article 15s as well as special court-martial.  According to a February 1974 memorandum from the Veteran's CO setting forth his evaluation of the Veteran, the Veteran had been a constant disciplinary problem since being assigned to this Company in January 1973.  He had non-judicial punishments under the provisions of Article 15, UCMJ, for missing movement (March 1973), for misappropriation of Government property (August 1973), for missing formation (September 1973), for failure to register POV within the given time (December 1973), and for disobeying a lawful order and failure to repair (February 1974).  

The Veteran's service records also contain multiple reports of proceedings under Article 15, UCMJ.  One such records shows that, on or about 1430 hours on March 6, 1973, the Veteran, without authority, absented himself from his place of duty for about two hours, i.e. he was AWOL; and, on or about 1820 hours on March 6, 1973, he failed to secure his M-16 in the arms room.  Another such record shows that, on or about September 28, 1973, the Veteran, without authority, failed to go at the time prescribed to his appointed place of duty (this is the third offense listed above).  In addition, he was subject to an Article 15 for failing to go to his prescribed place of duty on February 11, 1974 and breaking restriction on February 15, 1974 (this as the last offense listed above).  

The Board notes that there appears to be other reports of Article 15 proceedings but they are essentially unreadable so it is unable to determine whether they are duplicate copies of these three reports or are reports of other Article 15 proceedings.  However, an Army Discharge Review Board brief dated January 13, 1975, shows under Disciplinary Actions that there were three Article 15s - the ones mentioned above, but it also notes the five non-judicial punishments listed on the CO's February 1974 memorandum previously mentioned as well.

The Board also notes that the Veteran's DA 20 shows that he was AWOL for four days in March 1973.  There is no record of punishment for this period of AWOL although it is listed as time lost.  

In addition, the Veteran's CO stated in his February 1974 memorandum that the Veteran had one previous conviction by special court-martial for disrespect to a non-commissioned officer (November 73).   The service records show that the Veteran underwent special court-martial in November 1973 for two charges for offenses that happened on October 9, 1973.  The first charge was for the Veteran using disrespectful language toward a superior noncommissioned officer by saying to him, "I don't want to look at you because the more I look at you the more I want to ----" or words to that effect, which was in violation of the Uniformed Military Code of Justice (UCMJ), Article 91.  The second charge was for violation of UCMJ, Article 134 for breaking restriction on October 9, 1973, which was subsequent to the first offense.  In November 1973, the Veteran was found guilty of these offenses.  

In the February 1974 memorandum, the Veteran's CO also stated that the Veteran was presently accused of failure to repair, violating restriction, and escaping from guard resulting in AWOL, and he recommended trial by special court-martial.  The service records show that the charges pending against the Veteran in February 1974 were:  (1) violation of UCMJ, Article 86, by failing to go at the time prescribed to his appointed place of duty on February 15, 1974, and absenting himself from his unit on February 20, 1974; (2) violation of UCMJ, Article 134, by breaking restriction on the 15th, 16th and 18th of February 1974; and (3) violation of UCMJ, Article 95, by escaping from lawful custody on February 20, 1974.  

With regard to the charges of breaking restrictions, the service records contain copies of the Daily Staff Journal or Duty Officer's Log for each day demonstrating that the Veteran could not be found within his company's area and was absent for several hours each days.  

With regard to the first charge of AWOL and the third charge of escaping lawful custody, witness statements show that, on February 20, 1974, the Veteran was being escorted by the witnesses to the confinement facility where he was to undergo pre-trial confinement.  Upon entering the building, the Veteran dropped to the floor as if having a fit.  A medic was called and, after examining the Veteran, advised that he needed to be taken to the hospital before he was put in confinement.  One of the witnesses described the Veteran's as quite groggy until the medic who examined him mentioned the amount of a considerable sum of money he had found in the Veteran's pocket - at which point the Veteran sat bolt upright, eyes wide open and stated that there should be more there.  This witness stated that the medic confided in him that he thought the Veteran was acting, as did the emergency room doctor, and neither felt that the Veteran was really ill.  When the Veteran was cleared at the hospital to be returned to the confinement facility, transportation was called.  When it had not arrived after about 20 minutes, one of the witnesses went to call again.  While he was gone, the Veteran started walking away from where they had been waiting.  When questioned by the remaining witness, the Veteran took off at a run.  This witness pursued the Veteran ordering him to halt.  The Veteran did not and eluded this witness inside the building.  Upon the other witness' return from calling for transportation, he discovered them gone and was advised by some orderlies who had been standing in the vicinity that the Veteran had fled with his escort in hot pursuit.  When these two witnesses met back up, they called the military police (MPs) who arrived and searched the area for the Veteran but did not find him.  An extract copy of a morning report shows that the Veteran went AWOL at 1700 hours on February 20, 1974, and surrendered to his unit at 1900 hours on February 21, 1974.

On February 26, 1974, the Veteran requested a discharge for the good of the service because of the charges pending against him at that time.  By submitting this request, he acknowledged that he was guilty of the charges pending against him or of lesser included offenses, which authorized the imposition of a bad conduct or dishonorable discharge.  Moreover he stated that, under no circumstances, did he desire further rehabilitation for he had no desire to perform further military service.  Furthermore, under paragraph three of this request, the Veteran acknowledged that he may be discharged under other than honorable conditions and furnished an undesirable discharge certificate, and that he had been advised and understood the possible effects of an undesirable discharge, to include being ineligible for many or all benefits administered by VA.  

The record also contains a handwritten statement from the Veteran that is undated; however, given the contents, it is logical to assume it was submitted with or around the time of his request for discharge for the good of the service.  In this statement, the Veteran set forth the difficulties of his childhood specifically related to having a strict father; how he left home at age 16 and got into some legal trouble because of stealing cars; and that he elected to go into the Army instead of serving the eight months he was sentenced to at a boy's industrial school.  He specifically stated the following regarding his decision to join the Army:

I wanted to go in the Army to get away from home ... my father used to take mostly all of my money I was making ... when I found out that some people in the Army was worster (sic) than my father, I just couldn't put up with it.  I came in the Army to get away from people telling me I better do this, how come this not right, where were you at such time.  I had enough of that as coming up as a child.  I'm not saying I don't like to take orders, but some people just pick on you cause they got authority over you.  I didn't know that the Army was like that.  I will admit that I came up in bad way, but I can't understand why some people think they better then you just because they are higher in rank. 

With regard to his request for discharge, he stated:

Sir I'm just asking you to let me get out of the Army so I can try and stare (sic) a different life, where I can finish school and get a good job and show my parent's (sic) that I can be somebody, and not be what they thought I might be.  Sir I believe I can make it on the outside now that I'm old enough to work and have a good job and lived (sic) where I want to and make something out of myself.  I don't want to be no where, when I know that I will not be happy in what I'm doing.  I have talk (sic) with my Battalion Commander, about problem's (sic) I was having.  I told him about some of my family problem's (sic) and how I felt sometime about other people.  I have talked with my Brigade Commander how I feel upset at time's (sic).  Sir all I'm just asking is, let me get out of the Army on a good discharge so I can try to make something out of myself.

On February 28, 1974, the Veteran's CO recommended that he be discharged for the good of the service.  In setting forth his reasons, the Veteran's CO stated:  

A.  In view of the individual's disposition, overall disciplinary record, and the failure of previous rehabilitation attempts, it appears doubtful that subsequent rehabilitation could be effected.  

B. The best interests of the service would be served if the subject were discharged as requested.

The CO further stated that rehabilitative transfer had been considered and deemed inappropriate because of the failures of previous attempts and because of the Veteran's complete lack of maturity and regard for authority.  He concluded by saying that he had no reason to believe that the Veteran was, at the time of his alleged misconduct, mentally defected, deranged, or abnormal.  On March 5, 1974, the acting commander of the 1st Brigade, 1st Cavalry Division, indorsed the recommendation for discharge for the good of the service stating that, due to the Veteran's record of disrespect toward military authority, his absence from duty, and his overall substandard performance, he recommended that an undesirable discharge certificate be issued to him.  On March 8, 1974, the commanding officer of the 3rd Brigade, 1st Cavalry Division, also indorsed the recommendation for discharge for the good of the service.  He stated that the Veteran had consistently demonstrated a nonresponsive attitude towards numerous rehabilitative efforts and his recent previous conviction in November, 1973 and subsequent punitive action had not deterred his behavior.   He felt that the Veteran had minimal retention value in the military service, and, therefore, recommended immediate elimination from the service and issuance of an Undesirable Discharge Certificate.  

A March 13, 1974 memorandum entitled "Action of the Convening Authority" shows that the Veteran's request for discharge for the good of the service was approved and ordered executed.  It also directed that the Veteran's rank be reduced to the lowest enlisted grade and an Undesirable Discharge Certificate (DD Form 258A) be issued.  A special order dated March 20, 1974, shows the Veteran was transferred to the Adjutant General Transfer Point, U.S. Army Garrison, for purpose of separation processing.  

IV.  Legal Analysis

A claimant seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).  In the present case, the Board notes that the Veteran has veteran status because of a second period of honorable service from January to March 1975.  Thus, he is respectfully referred to as "Veteran" herein rather than "appellant."  However, the question before the Board remains to be whether he has veteran status based on his first period of service from October 1972 to March 1974 such that he is entitled to VA benefits based upon that period of service, especially the nonservice-connected pension for which he has applied as his second period of service was not long enough to qualify him for this benefit.

There are two types of character of discharge bars to establishing entitlement for VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).  The latter are especially applicable here.

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

Initially the Board notes that there is no evidence of record to establish that any of the other offenses listed in 38 C.F.R. § 3.12 are met.  Consequently, the Board will only consider whether there was willful and persistent misconduct by the Veteran.

As a whole, the Board finds that the evidence demonstrates willful and persistent misconduct on the part of the Veteran during his service from October 1972 to March 1974.  In a period of one year, the Veteran had six non-judicial punishments (Article 15s) (and more offenses not disciplined as admitted to by the Veteran) and one special court-martial.  In addition, a second trial by special court-martial was pending at the time of the Veteran's discharge for multiple charges, including the serious charge of escaping lawful custody.  

Despite his request to the contrary, the circumstances of service and entitlement are determined by the character of the final termination of such active service.  See 38 C.F.R. § 3.13(b).  In the present case, the Veteran's first disciplined offenses occurred in March 1973, only five months after he entered active service.  His next disciplined offense was not until August 1973; however, the Veteran admitted during his April 2011 and July 2015 hearings that there were other offenses he committed that were not formally disciplined but were discussed with his first CO with Company C, 1st Battalion, 8th Cavalry, 1st Cavalry Division, who, he said, often tore up the Article 15s and just gave the Veteran a verbal warning.   One such offense may have been when the Veteran was AWOL for four days in March 1973, which time was credited as time lost as shown on his DA 20; however, there is no record that he was ever formally disciplined for this offense.  After August 1973, the Veteran was more frequently formally disciplined for his offenses, likely because of the change in his CO from one who was lenient with the Veteran to one who was not.

The Veteran has attempted to mitigate his behavior by placing at least a portion of the blame for it on his second CO and his alleged discriminating practices as well as disappointments the Veteran incurred when expectations of what his service would be were not met.  He contends that his morale and behavior changed because of these outside factors making it difficult for him to comply with accepted military behavior.  

It is unclear when the change in the Veteran's CO actually occurred.  The Veteran testified at the April 2011 hearing that it was eight or nine months after he was permanently assigned to Company C, 1st Battalion, 8th Cavalry, 1st Cavalry Division, at Fort Hood, which was in May 1973 making the change in CO around November 1973.  The Veteran, however, has also stated that his second CO initiated the special court-martial for the October 2010 offense of disrespecting a superior NCO.  The CO's recommendation is not a part of the record so the Board is unable to determine who actually the Veteran's CO was at that time.  Nevertheless, although the change in CO must have occurred sometime in the fall of 1973, that does not excuse the Veteran's offenses prior to that time.  He has tried to explain it away as typical mistakes that anyone who was starting college or a career would make until one learns the ropes.  See April 2011 RO hearing transcript, p. 12.  The Veteran, however, by March 1973 the Veteran had been in service for five months and should have known the rules.  He would have learned the proper protocol for storing his weapon, as well as taking off during the middle of the day.  

The Veteran admits he has no evidence of this alleged discrimination but his own statements.  Rather he is basically throwing himself on the mercy of the Board because he was a victim - of his childhood, of the Army recruiter who "fraudulently" helped the Veteran get into the Army like he wanted, and by his superiors throughout his time in service.  He is essentially asking that that the Board not hold his youthful or victim-induced indiscretions against him.  

The Board, however, is not convinced that his willful and persistent misconduct during service was due to either the Veteran's youth or his victimization at the hands of father or his CO, and even if they were, such are not sufficient reasons to mitigate the circumstances of the Veteran's service.  The fact that the Veteran did not once disagree with or appeal any of the disciplinary actions taken against him, although he had the right to, speaks to the Veteran's belief that he was guilty of these offenses.  In addition, if he was experiencing the discrimination he alleges he was, one would think that he would not have consistently accepted punishment that was unfair and discriminatory without saying a word.  Furthermore, although the Board can understand that the Veteran may have been feeling frustrated, angry, disappointed and unmotivated because of the alleged discrimination and lack of opportunities he felt he would get in service, this is not sufficient reason for him to fail to adhere to the UCMJ.  There was likely some other means for the Veteran to express himself that would not have led him to be not only a disciplinary problem but also to perform his duties substandardly.  It was consistently noted by not only the Veteran's CO but also by the indorsing officers that the Veteran was a constant disciplinary problem and that multiple efforts to rehabilitate him had been unsuccessful in changing his behavior.  

Moreover, the Board finds the offenses incurred on February 20, 1974 of escaping lawful custody and being AWOL for over a day after to be especially concerning given the witnesses' account of the event.  It is clear from the one witness' statement that the medical officers who examined the Veteran felt he was faking his illness in order to avoid confinement.  Also this witness's account of the Veteran's response relating to the money he had raises concern as to the genuineness regarding the Veteran being ill at that time.  Even more disturbing than the Veteran's attempt to avoid confinement by pretending to be ill was his escape from lawful custody and failure to obey a lawful order to halt.  These actions do not make the Veteran look like an honest and lawful individual.  

Furthermore, the Board finds that the evidence clearly demonstrates the Veteran was aware of the outcome of his actions.  In his request for a discharge for the good of the service, the Veteran admitted his guilt of the charges pending special court-martial in February 1974.  He also acknowledged that he was advised of the effects an unfavorable discharge could have including loss of entitlement to VA benefits.  Also the Board finds that the handwritten letter from the Veteran evidences his understanding that his actions would have a negative effect on his civilian life.  

The Army Review Board clearly felt the same way as the Board as it twice, in December 1974 and June 1979, refused upgrading the Veteran's discharge.  The paperwork for the Veteran's first attempt to upgrade his discharge is part of the service records.  It shows that, in May 1974, the Veteran applied for review so that he could reenlist in another branch of service.  In his application, the Veteran blamed his discharge on being "at an immature stage of life" whereby he was not able to adjust to military life and that he was under the impression that entering the military would have solved the unstable civilian conditions he was undergoing at home.  However, not even two months later, the Veteran indicated that he was now mature enough to cope with military life and would like to make a career out of the military.  Clearly the Veteran did not find life outside the military to be easier as he felt that "the military offers much more opportunities than civilian life."  He also stated that he did not "realize what I was doing and I was just hurting myself."  Notably the Veteran did not allege that his behavior was due to discrimination by his superior officers like he has in his statements to VA.  Thus, the Veteran's statements in support of this application for review speak against finding that anything but the Veteran was at fault for his behavior in service and he, in fact, essentially admitted that.  

In addition, the Board does not find that the evidence supports the Veteran's statements that his service prior to the change in his CO was honorable or meritorious.  The Veteran's DA 20 shows that his performance during basic training was unsatisfactory.  Unfortunately, there are not any further specific performance ratings in the service records.  Moreover, despite having a CO who was lenient and like a father to him, only five months into the Veteran's service he was disciplined twice for multiple offenses as well as went AWOL for four days.  Furthermore, not only the Veteran's CO but also other commanders who indorsed referral of the Veteran for special court-martial and also his discharge for the good of the service related that he was a constant disciplinary problem since he was assigned to his unit.  These records also show the Veteran was disrespectful toward authority, immature, and performed his duties substandardly since being assigned to his unit.  Such evidence do not support the Veteran's contentions that the early period of his service was honorable or meritorious. 

Furthermore, the evidence shows that, despite having been barred from reenlisting due to his undesirable discharge in March 1974 and having been denied an upgrade in his discharge so he could reenlist, the Veteran somehow managed to reenlist in the Army in January 1975.  Notably, on his enlistment application, there is no report by the Veteran that he had previously served in the Army.  On the Statement of Personal History that is part of the enlistment application, the Veteran notably did not respond to the question of whether he had previously served tours of extended active duty, drawing full pay, from which he was discharged or separated to civilian status.  Although the Veteran did not overtly lie on his enlistment application, he clearly did so by omission.  One can only assume that, given the state of record keeping in 1975, that somehow his earlier service was either overlooked or the records had not caught up to where they needed to be to prevent the Veteran from reenlisting.  Nevertheless, he did reenlist and the records show he immediately continued his pattern of misbehavior established in his prior period of service.  The Veteran entered into active service on January 21, 1975.  On January 29th, he was issued an Article 15 for misconduct while still at the reception station.  Specifically, he was disciplined for causing a breach of peace by using the following profane language toward a corporal, to wit: "f--- you, you white honkey.  I don't have to listen to you anymore.  I'm tired of your shit."  On February 14th, the Veteran was counseled for being disrespectful to a training commander and becoming hostile and striking another private in the mouth.  On February 20th, he was counseled because his discipline and motivation were not up to part for a third week trainee.  It was noted that he constantly failed to follow orders and directions given to him.  A handwritten note indicates that, also on February 20th, the Veteran absented himself from platoon formation and was woken by the writer and two other men.  This note was also signed by the Veteran.  

On March 14th, the Veteran's CO recommended that he be separated from service due to unsuitability.  The reasons for this recommendation were that the Veteran 
"received Article 15 punishment for disrespect in the Reception Station.  Disrespect for his superiors is common and he cannot get along with his peers.  It is evident that he is a troublemaker who will only be a problem for future commanders.  His antisocial attitude resulted in 10 of his squad members rating him the worst performer in the squad.  He has been counseled by every level of command in this training company with negative results.  [The Veteran] has no future in the U.S. Army and he should be eliminated immediately."  The recommendation was accepted and the Veteran was discharged on March 24, 1975 by reason of unsuitability.  The character of his discharge was "under honorable conditions."

Consequently, it is clear to the Board that, despite what he said in his May 1974 Army Review Board application, the Veteran was not any more mature and able to handle military life than he was during his earlier period of service and clearly his willful and persistent misconduct again led to his being discharged from active service with an other than honorable discharge.  The Board finds that the Veteran's willful and persistent misconduct during his second period of active service leading to his quick discharge is evidence that his willful and persistent misconduct during his first period of active service was not because of the alleged discrimination as the Veteran has contended.  There is no record that the Veteran was subjected to any discrimination during his second period of active service, nor has he alleged any.  

Finally, the Board finds that the evidence does not demonstrate that the Veteran was insane at the time he committed any of the offenses during his first period of service.  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  In a memorandum dated February 28, 1974, the Veteran's CO stated that he had no reason to believe that the Veteran was, at the time of his alleged misconduct, mentally defected, deranged, or abnormal.  A March 1974 Disposition Form, Subject:  Medical Statement, specifically states that a complete review of the physical and mental examinations failed to reveal any defects that would have contributed to the Veteran's misconduct.  Furthermore, on a March 1974 Report of Medical History, the Veteran failed to report any history of mental health problems.  Furthermore, the service records fail to show that the Veteran ever claimed insanity as a defense against any of the disciplinary actions taken against him.  In addition, although describing a rather dysfunctional family life during his childhood in his undated handwritten letter, the Veteran never indicated therein that it had caused him to be insane.  Finally, the Veteran has never argued to VA that he was insane during the commission of any offense for which he was disciplined during service.  

In conclusion, the Board finds that the Veteran's pattern of behavior constitutes willful and persistent misconduct and, therefore, pursuant to 38 C.F.R. § 3.12(d), his discharge is considered to be dishonorable for VA purposes.  The Veteran's behavior is not mitigated by any of the alleged circumstances.  Finally, there is no exception, such as insanity, that would excuse the Veteran's behavior and lift the bar to VA benefits.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that the character of the Veteran's discharge for his service from October 1972 to March 1974 was honorable.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's appeal is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
  

ORDER

New and material evidence having been received, the Board reopens the Veteran's claim for reconsideration as to whether the Veteran's military service for the period of October 5, 1972 through March 26, 1974 is honorable for VA purposes.

The Veteran's military service for the period of October 5, 1972 through March 26, 1974 is dishonorable for VA purposes.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


